FOR PUBLICATION                             FILED
                        UNITED STATES COURT OF APPEALS                         FEB 14 2005

                                                                         CATHY A. CATTERSON, CLERK
                               FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




 JEFFREY TIMOTHY LANDRIGAN, a.k.a.                      No. 00-99011
 Billy Patrick Wayne Hill,
                                                        D.C. No.
            Petitioner - Appellant,                     CV-96-02367-PHX-ROS

   v.
                                                        ORDER
 TERRY L. STEWART, Director, Arizona
 Department of Corrections; DORA B.
 SCHRIRO, Director, Director of Arizona,
 Department of Corrections,

            Respondents - Appellees.


Before: SCHROEDER, Chief Judge:



        Upon the vote of a majority of nonrecused regular active judges of this court,1 it

is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.

The three-judge panel opinion shall not be cited as precedent by or to this court or any

district court of the Ninth Circuit, except to the extent adopted by the en banc court.




        1
         / Judge Silverman was recused.